In four proceedings pursuant to Family Court Act article 3, the appeal is from four orders of disposition of the Family Court, Queens County (Torres, J.), all dated April 12, 1989, which, upon four fact-finding orders of the Family Court, Nassau County (Capilli, J.), all dated July 7, 1987, made upon admissions, found that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of criminal possession of stolen property in the fifth degree (three counts) and possession of burglar’s tools, and placed him in the custody of the New York State Division for Youth for placement with Title II, for a period not to exceed one year, each placement to run concurrently.
Ordered that the orders of disposition are affirmed, without costs or disbursements.
We find that the appellant’s admissions were properly taken pursuant to intelligent, knowing, and voluntary waivers of his *709rights. The Family Court comprehensively apprised the appellant and his mother of the appellant’s various constitutional and statutory rights and the consequences of a waiver thereof. In addition, the Family Court elicited sufficient statements from the appellant regarding the facts underlying his admissions (see, Family Ct Act § 321.3 [1]). Brown, J. P., Fiber, Harwood and Rosenblatt, JJ., concur.